*298Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Erma J. Matthews appeals the district court’s order granting summary judgment in favor of her former employer. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court at the summary judgment hearing. MATTHEWS v. M.C. DEAN, INC., No. 1:09-cv-00622-LMB-TRJ, 2010 WL 2323674 (E.D.Va. Mar. 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.